DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbet et al. US Publication 2020/0101415.
Regarding claims 1-13, Corbet teaches a process for purifying crude synthesis gas with methanol as a physical absorption medium, wherein an acid gas comprising hydrogen sulfide (H2S) is produced and the process comprises the following process steps: 
a) Providing a crude synthesis gas stream comprising carbon monoxide (CO), hydrogen (H2), hydrogen sulfide (H2S) and hydrogen cyanide (HCN) and/or ammonia (NH3) 
b) Treating the crude synthesis gas stream with methanol in an absorption apparatus to obtain a methanol laden with at least H2S and HCN and/or NH3 (hereinafter ‘acid’) and sending to a hot regenerator; 
c) Cooling the gas mixture withdrawn from the hot regenerator and transferring the cooled gas mixture into an acid gas separator, 
d) Condensing methanol and water from the gas mixture in the condensation region of the acid gas separator, withdrawing the condensed methanol from the acid gas separator and withdrawing an acid stream comprising the acid;  
e) Passing a second acid gas substream through the absorption region of the acid gas separator, wherein the acids are absorbed by cryogenic methanol and wherein cryogenic methanol laden with the acid collects in the region of the gas-permeable tray and a second acid gas substream at least partially freed of the acid is obtained;  
e) Hot-regenerating methanol laden with the acid to obtain a methanol stream with less acid;
f) Withdrawing the cryogenic methanol laden with HCN and/or NH3 from the region of the gas-permeable tray of the acid gas separator and transferring the cryogenic methanol laden with HCN and/or NH3 to the hot regenerator ([0019]-[0027]).
Regarding claims 14-17, Corbet teaches a system for purifying crude synthesis gas with methanol as a physical absorption medium, wherein an acid gas comprising hydrogen sulfide (H2S) is produced and the process comprises the following process steps: 
a) Means for providing a crude synthesis gas stream comprising carbon monoxide (CO), hydrogen (H2), hydrogen sulfide (H2S) and hydrogen cyanide (HCN) and/or ammonia (NH3) 
b) Means for treating the crude synthesis gas stream with methanol in an absorption apparatus to obtain a methanol laden with at least H2S and HCN and/or NH3 (hereinafter ‘acid’) and sending to a hot regenerator; 
c) Means for cooling the gas mixture withdrawn from the hot regenerator and transferring the cooled gas mixture into an acid gas separator, 
d) Means for condensing methanol and water from the gas mixture in the condensation region of the acid gas separator, withdrawing the condensed methanol from the acid gas separator and withdrawing an acid stream comprising the acid;  
e) Means for passing a second acid gas substream through the absorption region of the acid gas separator, wherein the acids are absorbed by cryogenic methanol and wherein cryogenic methanol laden with the acid collects in the region of the gas-permeable tray and a second acid gas substream at least partially freed of the acid is obtained;  
e) Means for hot-regenerating methanol laden with the acid to obtain a methanol stream with less acid;
f) Means for withdrawing the cryogenic methanol laden with HCN and/or NH3 from the region of the gas-permeable tray of the acid gas separator and transferring the cryogenic methanol laden with HCN and/or NH3 to the hot regenerator ([0019]-[0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772